Citation Nr: 0830227	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  08-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  It is as likely as not that the veteran was exposed to 
loud gunfire during his active military service.

2.  It is as likely as not that the veteran has bilateral 
hearing loss and tinnitus attributable to noise exposure 
during his active military service.


CONCLUSIONS OF LAW

1.  The veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran asserts that he was exposed to loud noises during 
his active military service during World War II.  
Specifically, he states that he was near gunfire, primarily 
at the firing range, without the use of ear protection.  He 
also states that he performed his duties near an airstrip 
that supported the regular take off and landing of many noisy 
aircraft.  The veteran believes that the in-service noise 
exposure resulted in bilateral hearing loss and tinnitus.  
Thus, he believes that service connection is warranted.

The recent post-service medical evidence reflects diagnoses 
of bilateral hearing loss and tinnitus.  In February 2008, 
the veteran underwent VA audiological examination.  
Audiometric and speech recognition testing shows hearing 
impairment for VA purposes in each ear.  Treatment records 
from R.A.C., M.D., at the Washington University School of 
Medicine show similar results of hearing impairment.

The veteran's service medical records are not available for 
review.  The records have been lost or destroyed, possibly by 
a fire at the National Personnel Records Center.  Only a 
handful of the veteran's personnel records have been 
associated with the claims file.

The veteran's separation qualification record indicates that 
he primarily worked as a stenographer and personnel officer 
with clerical duties.  However, the veteran also submitted 
records indicating that he was assigned to the Military 
Police for at least a portion of his military service.  
Additionally, the veteran submitted photographs, presumably 
of himself, firing a weapon at a firing range.

In light of the missing service records, there is little 
objective evidence of in-service noise exposure.  There is no 
evidence that the veteran participated in combat.  
Nevertheless, the veteran has presented credible statements 
regarding noise exposure from loud gunfire during routine 
training when he was assigned to the Military Police.  Thus, 
the Board finds that it is as likely as not that the veteran 
was exposed to loud gunfire during his active military 
service.  Even though in-service noise exposure has been 
established and there is evidence of current hearing loss and 
tinnitus, there must still be sufficient competent medical 
evidence of a nexus between the two in order for service 
connection to be warranted.

There are two medical nexus opinions of record; one by Dr. 
R.A.C. and one by the February 2008 VA examiner.  In an April 
2007 letter, Dr. R.A.C. stated that he had been treating the 
veteran for bilateral sensorineural hearing loss.  Dr. R.A.C. 
stated that it was his opinion that the disability was very 
likely a long-standing noise-induced hearing loss which had 
worsened over the years.  Dr. R.A.C. noted the veteran's in-
service noise exposure from pistol fire without sound 
protection.  The veteran also reported to Dr. R.A.C. that his 
hearing dulled for several days after shooting and he also 
experienced tinnitus.  Dr. R.A.C. concluded that the symptoms 
and findings were consistent with a noise-induced hearing 
loss.  He believed that a substantial portion of the 
veteran's hearing deterioration was service-related.

The VA examiner, on the other hand, gave the opinion that it 
was not at least as likely as not that the veteran's hearing 
loss or tinnitus was related to military service.  The 
examiner pointed to the lack of evidence supporting exposure 
to excessive noise, including no evidence of combat or 
service in a combat area.  The examiner also reasoned that 
there was no documentation that the veteran was a military 
policeman.  She also felt that the veteran would have had 
complaints of hearing loss or tinnitus when he filed a claim 
for benefits for a different disability approximately three 
years after service.

Given the reasoning in the two opinions, the Board finds Dr. 
R.A.C.'s opinion to be more persuasive.  Although Dr. R.A.C. 
did not review the claims file, he presented an accurate 
medical history and he regularly treats the veteran for 
hearing loss.  The Board finds the VA examiner's opinion to 
be less persuasive because she noted that there was no 
evidence that the veteran was assigned to the Military 
Police.  However, the Board has found that there was evidence 
of such an assignment.  Additionally, the VA examiner did not 
attribute the veteran's hearing loss and tinnitus to any 
other cause.  The opinion is therefore less convincing.

At the least, the two opinions put the medical nexus evidence 
in equipoise.  In such cases, reasonable doubt is to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.159 (2007).  When resolving reasonable 
doubt in the veteran's favor, the Board finds that it is at 
least as likely as not that the veteran's bilateral hearing 
loss and tinnitus are attributable to his active military 
service.  Therefore, service connection is warranted for 
bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


